UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN MATTHEW FINNEGAN,

                              Plaintiff,                               21-CV-5719 (LTS)

                        -against-                            ORDER DIRECTING PAYMENT OF
                                                                FEES OR AMENDED IFP
LEMONADE/EVAN WILEY,                                                APPLICATION

                              Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed in forma pauperis (“IFP”), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

        Plaintiff submitted an IFP application, but his responses do not establish that he is unable

to pay the filing fees. Plaintiff alleges that he not employed, and has $100 in a bank account.

Plaintiff indicates that he has “other sources” of income, but when asked to elaborate on the

source and amount of that income, he wrote “US 1916.” (ECF 1 ¶ 3.) In response to the question

about “debts and financial obligations,” Plaintiff writes, without elaboration, “Medical.

Transportation. Housing.” (Id. ¶ 8.) Because Plaintiff fails to supply sufficient information about

his income, expenses, and any assets he may have, the Court is unable to conclude that he lacks

sufficient funds to pay the filing fees for this action.

        Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$402.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 21-CV-5719 (LTS), and address the

deficiencies described above by providing facts to establish that he is unable to pay the filing
fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 2, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 2
